 GRUMMAN FLXIBLE CORPORATIONGrumman Flxible Corporation' and Elvis MitchellGilt. Case 8-CA-13490September 28, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBEIRS FANNING AND ZIMMERMANOn September 25. 1981, Administrative LawJudge Russell M. King, Jr., issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2 and conclusions of the Administrative LawJudge only to the extent consistent herewith,- andto adopt his recommended Order, as modified.The Administrative Law Judge found that Re-spondent violated Section 8(a)(1) of the Act by dis-charging employee Elvis Mitchell Gilt "solely be-cause he expressed an intention to file a workmen'scompensation claim." Assuming, arguendo, thatGilt's request for workmen's compensation paperswas protected activity, we disagree with the Ad-ministrative Law Judge's finding that Gilt's dis-charge was motivated by Respondent's desire toprotect its workmen's compensation liability.4AsI Respondent's name has been rnisspeiled throughout the Administra-tive liaw Judge's Decision The correct spelling is as indicated above.I Respondent has excepted to certain credtbility findings made by theAdministrative L.ar Judge It is the Board', established policy not tooverrule an adnministrative lai Ijudge's reCsluti(lns with respect to credi-bilit) unless the clear prepo,.ldernce of ill of the relexant evidence con-vinces us that the resolutions Ire inc.rrect Srandard Dr Wa/ll Products.Inc., 91 NIRB 544 (1950(i enfdi 188 F2' d 2 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.:4 We agree Mwlith the Admtinistraltite I is. Judge that it is improper toconsider the salidit) otf Reponndcnt, 198s I 9 solicitalion and distributionrules since Iheir validity was 1not fully litigate.d We therefore find it un-necessary to determine whether the rules are facially valid under theBoard's standard in effect at the time of their issuance. In finding the1978 rules siolatiie, Chairmaln \'an de Water does not rely on I:R.WBearing. Di'viion, a Divisioni o I:R. :. Inc., 257 NLRB 442 (1981). Seehis dissent in Intermcdics. Inc. and Surgironics Corporalion, a whollyowned vubsidiary of Jntermdnnidc. Inc.. 262 NLRB 1407 (1982)4 The Administratise L.awI Judge considers significant Gilt's creditedtestimony that nurse l.ois McDaniel iold him that to pursue his claimwould be "wasting his time and [he] would never win." The Administra-tive Law Judge interprets this statement to convicy a message of the utlil-ity of seeking benefits in the face of Respondent's strong interest in pro-tecting its liabililty. Hoitozeer the remark is open to another at leastequally plausible interpretation -that based on her familiarity with Gilt'ssymptoms and work en,,ironment, she did not consider the condition tobe work-related Moreover. regardless of the import or McDaniel's state-ment, it is not entirely clear that she las as agent of. and thus speakingon behalf of, the Resplndenlt264 NLRB No. 34the Administrative Law Judge found. Gilt waseither tardy or absent a total of II days during his31-day term of employment with Respondent.Prior to reporting any ear discomfort. Gilt had al-ready been recorded tardy or partially absent onsix occasions. During that time he had been cau-tioned by his supervisor, Mike Nussbaum, to im-prove his attendance record. Later, in a November28, 1980, progress report, Nussbaum cited the needfor improvement in Gilt's attendance and, in issu-ing the report, counseled Gilt personally on thematter. The report did approve Gilt's retention, butNussbaum, who had never previously caused thetermination of a probationary employee, consultedwith Gilt's other supervisor, Robert Grennell, andboth supervisors subsequently raised the issue oftermination with the personnel department. As theAdministrative Law Judge notes, several other pro-bationary employees had been fired for poor at-tendance records that year. Consequently, the deci-sion to terminate Gilt was consistent with Re-spondent's past practice of dealing with probation-ers with unsatisfactory attendance records. Underthese circumstances, we conclude that Gilt's dis-charge was motivated not by his expressed inten-tion to file a workmen's compensation claim but byhis poor record of attendance.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Grumman Fixible Corporation, Loudonville, Ohio,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Delete paragraph 1(d).2. Delete paragraphs 2(b) and (c).3. Substitute the attached notice for that of theAdministrative Law Judge.6 The General Counsel excepts to the Adminlslratlse I, as Judge'sfinding that a question in Respondent's employmenll applicationl cotncern-ing prior workmen's compensation claims did not violale Sec 8XlaK(I ofthe Act. In Ohio Brass Comrpany, 261 Nl RB 17 (1982), the loa;lrd fi,uldno violation in a similar job application inquiry. deeming it "a pertinclllquestion bearing upon the applicant's histors of personal injur. "Member Zimmerman concurred in Ihat decision oIn the grotund that themere inquiry into the filing of past claims cannolt be found unlawsful inthe absence of es idence of unla ful mlotise Ilcre no Itkh iull:ls fill pur-pose is involved in the inquir5227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain an invalid no-distri-bution rule which prohibits employees fromdistributing written or printed matter of anydescription on company premises at any time,with or without the specific authority of man-agement.WE WILL NOT maintain an invalid no-solici-tation rule which prohibits unauthorized solici-tation for any purpose whatsoever on compa-ny premises.WE WII.L NOT enter into any labor agree-ment with the United Steelworkers of Amer-ica, AFL-CIO, CLC, which restricts the post-ing of notices or the distribution of any kind ofliterature on company property other than theposting of official union notices on union-in-stalled and union-maintained bulletin boards.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteedthem in Section 7 of the National Labor Rela-tions Act.GRUMMAN FLXIBLE CORPORATIONDECISIONRUSSELL M. KING, JR., Administrative Law Judge:This case' was heard by me in Mansfield, Ohio, on Oc-tober 8 and 9, 1980. The charge was filed by the ElvisMitchell Gilt, an individual against the Respondent Em-ployer (herein called the Company) on January 14, 1980.A complaint was issued February 29, 1980, by the Re-gional Director of Region 8 of the National Labor Rela-tions Board (herein called the Board), on behalf of theBoard's General Counsel, and the complaint (as amendedduring the hearing) alleges, inter alia, the discriminatorydischarge of Gilt on December 6, 1979,2 because he hadpreviously expressed an intent to file a workmen's com-pensation claim in violation of Section 8(a)(l) of the Na-tional Labor Relations Act (herein called the Act).3TheI Originally consolidated with this case for hearing was Case 8-CA-13769, involving the individual charging party. Isaac Sturgeon. The (en-eral Counsel's unopposed motion to sever that case was granted at thecommencement of this proceeding.2 All dates hereafter are in 1979 unless otherwise mentioned.3 The pertinent parts of the Act involved in this case are as follows:Sec. 7. Employees shall have the right to self-organization, toformn, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection .. .complaint further alleges the improper maintenance ofrules restricting the use of company bulletin boards, andthe improper maintenance of an overly broad no-solicita-tion rule, in violation of Section 8(a)(1) of the Act. Thecomplaint also alleges that the Company improperly"maintained," through contract provisions, overly re-strictive use and posting rules in connection with bulletinhoards installed on company premises by the UnitedSteel Workers of America, AFL-CIO, CLC (hereincalled the Union), in violation of Section 8(a)(1) of theAct.4Lastly, the complaint alleges (by amendmentduring the hearing) that the Company improperly includ-ed a question regarding the receipt of "compensation orinsurance for a work injury" in its employment applica-tion, in violation of Section 8(a)(l) of the Act. The Com-pany generally denies the allegations and alleges thatGilt was discharged for good cause (tardiness and absen-teeism).Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed herein by the General Counsel andthe Respondent. I make the following:FINDINGS OF FACTSI. JURISDICTIONThe pleadings and admissions herein establish the fol-lowing jurisdictional facts. The Respondent is and hasbeen at all times material herein a corporation duly orga-nized and existing under the laws of the State of Dela-ware, with a place of business or plant in Loudonville,Ohio, where it is engaged in the manufacture of transitbuses. Annually, in the course and conduct of its businessoperations, the Respondent ships goods valued in excessof $50,000 directly to points outside the State of Ohio.Thus, and as admitted, I find and conclude that the Re-spondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.Sec 8(a) It shall be an unfair labor practice for an employer--(I) to interfere with, restrain, or coerce employees ill the exerciseof the rights guaranteed in Section 7.The union represents the company's production employees and itscontract with the company contained the alleged objectional provisions.No charge was filed against the union in this caseI he facts found herein are based on the record as a whole and uponmy observation of the witnesses The findings herein are in part based oncredibility resolutions which have been derived from a review of thecnrir, testimonial record and exhibits with due regard for the logic ofprobability. the demeanor of the witnesses, and the teaching of L. R.B.v Ulalion Mianufactruring Compon,, 369 U.S. 404. 408 (1962). As to thosetestifying in contradiction of the findings herein. their testimony has beendiscredited either as having been in conflict with the testimony of credi-blc witnesses or because it was in and of itself incredible and unworthy ofbelief. All testimorny and evidence, regardless of whether or not men-lioned or alluded to herein, has been reviewed and weighed in light ofthe cliro record228 GRUMMAN FLXIBLE CORPORATION11. ALLEGED UNFAIR LABOR PRACTICESA. Summary of the Testimony and Evidences1. Testimony of employee Elvis GiltElvis Mitchell Gilt testified that he had been employedby the Company as sawer-trimmer (or grinder) from Oc-tober 22, 1979, until December 6, 1979, the day he wasdischarged. He worked the second shift from 3:30 p.m.to midnight and reported to Supervisors Robert Grennell(supervisor of the second floor), or Mike Nussbaum (su-pervisor of the second floor) when Grennell was notthere. Gilt described his duties as routing and grindingfiberglass bus parts, front enclosures, rear-end enclosures,and two different types of side panels. The routing andgrinding room was described by Gilt as covered with fi-berglass, dust, cold, and without a heater. During rain,water would drip in his work room. Due to the type ofwork Gilt was engaged in, a particular clothing was re-quired. He wore insulated underwear, heavy flannelshirts, blue jeans, a pair of coveralls, and the Companygave him a self-contained air helmet to wear for protec-tion. According to Gilt the helmet was made out of plas-tic material that had a clear face mask over it and it hada cloth that came down that could be tacked inside of hisshirt. A belt was strapped to his waist on which an air-conditioning unit was strapped. The air-conditioning unitpumped air into the helmet. Gilt indicated that air alsocame in from outside (outdoors) during the months ofOctober, November, and December. Gilt testified thatprior to his employment with the Company he had neversought medical help for an ear condition, but that duringhis employment with the Company he visited the Com-pany's nurse (McDaniel) on November 19 and left workearly. On November 20 he did not work and saw hiswife's doctor, Dr. John Jentes who gave him a workexcuse for leaving work early the previous day.Gilt testified that subsequent to seeing Dr. Jentes hecontinued to experience discomfort with his ears andbegan to have an erratic work attendance record. Giltrelated that on November 21 he did not work but wentby the plant and spoke with Supervisor Grennell who in-formed him to "do what the doctor told [him] to do,"adding that "ears are an important part of your body andyou have to be extremely careful of it, and that he un-derstood [his] feelings about not reporting to work, andhe said he would see [him] the following day." The fol-lowing 2 days (November 22 and 23) were Thanksgivingholidays and the following week Gilt reported timely forwork Monday through Thursday, but on Friday (No-vember 20) he left early because his ear hurt. Beforeleaving that day Supervisor Nussbaum had changed hiswork area, but according to Gilt this change proved un-successful in alleviating his ear problems, and NussbaumI The following includes a summary of the testimony of the witnessesappearing in the case The testimony will appear normally in narrativefrom, although on occasion some testimony will appear as actual quotesfrom the transcript The narrative only and merely represents a summaryof what the witness themselves stated or related, without credibility de-terminations unless indicated, and does not reflect my ultimate findingsand conclusions in this case. Not all documentary evidence admitted inthe case is included or mentioned in the summary, and references to suchevidence will appear later hereintherefore told him to go home. Gilt also indicated thatNussbaum requested that he "get a medical slip from thedoctor and ...take [it] ... to personnel the followingMonday."The following Monday (December 3) Gilt reportedearly to personnel and after waiting 40 minutes he spokewith one Judy Edwards in personnel about the condi-tions he worked under and about the possibility of a jobtransfer from the department he worked in.7Edwardstold him that at the time there were no openings and hewould "just have to bear it." Gilt then requested work-men's compensation from Edwards, who informed himthat personnel did not handle such matters but the nursedid. Prior to departing for the nurse's office Edwardssaid, "Well we hate to have to see you quit." Gilt thenwent to nurse McDaniel's office, asked for the work-men's compensation papers, and also gave McDaniel"the doctor's slip."8Gilt testified that McDaniel thentold him "that it is worthless for [him] to do such a thingbecause [he] couldn't prove that [he] was just wasting[his] time." Gilt indicated he persisted in his request forthe papers, explaining "that it was [his] choice" andMcDaniel again responded that he would be "wasting[his] time because there would be a lengthy hearing andeverything and [he] would never win." Gilt left withoutobtaining the workmen's compensation papers fromMcDaniel. Gilt then reported for work and soon thereaf-ter spoke with Supervisors Nussbaum and Grennell re-garding his unsuccessful attempts to transfer to anotherdepartment, and again requested workmen's compensa-tion papers. According to Gilt this request was disre-garded, and Nussbaum told him to go back to work.On Thursday, December 6, Supervisor Nussbaum in-formed Gilt that personnel had decided to discharge him.Gilt asked why, and Nusbaum replied that he should talkto Personnel Officer Furman Manley. Gilt made an ap-pointment with Manley December 10 and, at that time,according to Gilt, Manley stated that his dismissal wasdue to poor workmanship and grinding too many parts.In January 1980, with the help of the Union, Gilt filed aworkmen's compensation claim and eventually did re-ceive some money as a result of his claim. Gilt also fileda grievance on December II over his discharge. Thegrievance reached the third step of the grievance proce-dure and was again denied by the Company on January29, 1980.9 The reason given for Gilt's discharge was histardiness and absenteeism. t On February 8, 1980, theUnion withdrew the grievance. I 'Gill arrived earlier than normal and thus did not "punch-in" timelybecause of a company policy. set forth in the employee handbook. thatemployees may not punch in more than 30 minutes earl. Gilt's attend-ance record reflects that he worked 7.7 hours on December 38 The work excuse slip that Dr. Jentes had given Gilt on November20, pertaining to his early departure from work on November 19. vWasadmitted into evidence. The record, however, is uncertain as to whetherthis "doctor's slip" was the same. The slip from Dr Jentes was the onlyone admited in the case9 The union contract with the Company pros ided for a foiur-stepgrievance procedure, with the fourth step being arbitration.'o Gilt's attendance records indicated lie sas discharged for "unsatis-factory probation period."" The charge in this case had already been filed (on January 14,1980).229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGilt testified that he was tardy six or seven times, andindicated one was due to his wife's prenatal examination,another for car repairs, and several others (3 or 4 min-utes) were due to parking problems outside the plant.'2During his testimony Gilt also identified his employmentapplication which included the question "Have you everapplied for or received compensation or insurance for awork injury?" ' 32. Testimony of employee Edward SafranEdward Safran, who was president of the union local,had worked for the Company for 10 years. Safran testi-fied that the normal termination period for probationaryemployees, such as Gilt, was their last week or 41stthrough 45th days. 4According to Safran, Industrial Re-lations Representative Furman Manley justified Gilt'searly dismissal by citing his poor work quality. Safrantestified, however, that during the second and third stepsof Gilt's grievance proceedings the Company held stead-fast with its position that the reason for Gilt's termina-tion was absenteeism.Safran identified the union contract with the Companywhich commenced on August 27, 1977, and expired onAugust 10, 1980.15Safran testified regarding the Compa-ny's no-solicitation rule as set forth in the Company'srules of conduct. 6According to Safran the rules of con-l' Gilt's formal attendance record, although difficult to understand insome places, reflects that he was tardy six or seven times (four times by 6minutes, once by 18 minutes, and once by approximately 90 minutes).13 The application was admitted into evidence, and Gilt answered thequestion "No."14 There was an exception in the electrical department.'a Art. XXIII is entitled "Bulletin Boards" and reads as follows:SECTION 1The Union may install nine (9) lockable bulletin boards, at the Lou-donville facility and one (I) lockable bulletin board at the Millers-burg facility, in mutually agreed upon locations, to be used by theUnion for the posting of official Union notices. The Local UnionPresident shall designate, by written notification to the Company'sIndustrial Relations Department, the name of the Union Officer whois authorized to post such notices at each facility. Prior to posting,the designated Union Officer shall present to the Industrial RelationsDepartment a copy of the notice to be posted.SECTION 2The Union notices shall be used only for the purpose of notifyingemployees within the bargaining unit of official Union business, andshall not be used for, or directed to, employees outside the Bargain-ing Unit; nor shall such Union notices be used for organizational ac-tivities or Union membership solicitation. Further, there shall be nocontroversial matter contained in any notice the Union desires topost.SECTION 3There shall be no other posting of notices by employees, nor othergeneral distributions of pamphlets, advertising, political matter, orany other kind of literature upon Company property other than thatherein provided.A new contract was entered into on August 29, 1980. Slight changeswere made to sees. I and 2, and sec. 3 was excluded.'6 These rules, entitled "Rules of Conduct," were dated January 1978and were admitted into evidence. Under shop rules, group B, the follow-ing is prohibited: "Distributing, posting (or removal) of notices, signs, lit-erature, petitions, written or printed matter of any description on bulletinboards or company premises at any time without the specific authority ofduct had been and were currently in effect and he indi-cated that a point system was applied to nonprobationaryemployees, as opposed to probationary employees.Safran also indicated that the company had a policywhich permitted a supervisor to allow an employee, forreal and compelling reasons, time off not to exceed 5days.Regarding injury records, Safran testified that he atone time had free access to all such records. This policywas then changed to deny him access to any records, butlater he was granted permission to see such records re-garding employees that had requested his representation.3. Testimony of Industrial Relations ManagerWillhiteJoel Willhite testified as the Company's present man-ager of industrial relations, indicating that both IndustrialRelations Representative Furman Manley and SupervisorBob Grennell were no longer with the Company. Ac-cording to Willhire Manley was terminated in January1980 and Grennell resigned because of health reasons inApril or May 1980, and now resides in Florida. Willhitetestified that during Gilt's employment (October 22 toDecember 6) he was tardy on seven occasions, andabsent 2 partial days and 2 full days due to illness,adding that only I partial day was "verified by adoctor." Willhite further testified that Gilt was tardy orabsent 11 days out of the 31 days he was employed.Willhite maintained that the Company's position regard-ing Gilt was that his "attendance record was not accept-able, and therefore he was terminated."4. Testimony of Supervisor Michael NussbaumMichael K. Nussbaum would, on occasion, superviseGilt. According lo Nussbaum he received only favorablecomments about the type of hood Gilt used on the job,and no employee ever complained of any physical dis-management." Under shop rules, group C, the following is prohibited:"Distributing, posting (or removal) of notices, signs, literature. petitions,written or printed matter of any description on bullentin boards or com-pany premises at any time without the specific authority of manage-ment." Under shop rules, group C, the following is prohibited: "Unau-thorized soliciting or collecting contributions for any purpose whatsoeveron Company premises." Under the group C rules, employees were "sub-ject to discharge" on the first offense. Under group B rules the first of-fense carried a written warning, second offense a 5-day suspension, andthird offense "subject to discharge." In June 1980 the Company issuednew rules of conduct which contained the following regarding solicita-tion and distribution:Distribution of printed matter or solicitation for any purpose bynon-employees on the Company premises is not permitted at anytime. Any visitor engaged in solicitation or distribution will be re-quired to leave Company premises immediately.Solicitation by employees or the collection of contributions forany purpose (civic, charitable, political, etc.) is not pernitted duringworking time. Working time includes either the working time of theemployee doing the soliciting or the employee being solicited.Distribution of literature, petitions or printed matter of any kindby employees is not permitted in working areas at any time.Group B of new shop rules prohibits "Posting (or removal) of notices,signs, literature, petitions, written or printed matter of any description onbullentin boards or Company premises at any time without the specificauthority of management." Group C of the new rules prohibits "Distribu-tion of printed matter, solicitation or collecting contributions in violationof the Rules of Conduct."230 GRUMMAN FLXIBLE CORPORATIONcomforts, physical injury, sickness, or ill health becauseof wearing the hoods. Nussbaum also denied that Gilthad ever asked him for any compensation forms.'175. Testimony of Nurse Lois McDanielThe Company's industrial nurse, Lois Marie McDan-iel, testified that Gilt made a request to her to have hisposition changed, indicating that he was having problemswith the hood and had ear problems. She then informedhim of the requirement of written documentation from adoctor before she could make any recommendations. Ac-cording to McDaniel, Gilt also stated he "wanted to filea workmen's compensation form" for payment of hismedical bills regarding his ear infection. McDaniel indi-cated she then informed Gilt that she "would be happyto file a claim for him, but it would be unusual andtherefore it would probably be the Company's positionthat it would be set for hearing." Gilt later filed a work-men's compensation claim and, according to McDaniel,she then contacted and talked with Carmen Hall, whosubsequently forwarded a memo to her indicating thatGilt's ear problems had not been "industrial related."'8McDaniel testified that the Company ultimately paid $12on Gilt's claim and this was paid by computer error oftheir "actuary" Company.On cross-examination McDaniel indicated that theCompany was "self-insured" regarding workmen's com-pensation payments, but if a claim were deemed meritori-ous the Company would pay the claim directly. McDan-iel added that, although the Company voluntarily paidsome claims, she informed Gilt that the reason his claimwould not be paid by the Company was due to its classi-fication as an "occupational disease" and the Company'spolicy regarding these types of cases was to "set themfor hearing." Regarding Gilt's ear problems, McDanieldid indicate that she suggested to Gilt that he wear a to-boggan hat, and that Gilt disregard her suggestion.B. The Employment ApplicationThe Company's employment application contained aquestion as to whether the applicant had "ever appliedfor or received compensation or insurance for a workinjury?"'l The complaint, as amended, alleges that theinclusion or presence of the question is a violation ofSection 8(a)(1) of the Act.20Besides the actual existenceof the question, there is no evidence in the record as tothe Company's reason or need for the question, otherthan the fact that the Company was self-insured. The"' Nussbaum had completed a "Prohationary Period Progress Report"on Gilt dated November 28, which was admitted into evidence Thisprogress report noted that Gilt showed interest in his job, noted "aver-age" work performance (adding "improvement can be made"), and indi-cated Gilt was "-cooperative" The report also noted under attendance"improvement expected (tardiness)." and recommended Gilt's retention"with improvement in attendance and performance"18 The memo was admitted into evidence. It was dated Februars 21,1980, and is headed, "EFrom the desk of .John P. Jentes, M D [and]Daniel R Daughertl, M1 ) 'D It a,: signed by Carmen Hall, as insuranceclerk.' The application also inquired a.i to "chronic ailmens." "ph.'ica ldisabilities," "operatlions." and "severe illnesses"20 This allegation sas inlscrted into the complaint by amendmentduring the hearingBoard has held that an employment application inquiryinto employees' past concerted activities regarding unionaffiliation is violative of the Act.2' The Board has alsoheld that a claim for unemployment compensation is pro-tected concerted activity,22as well as an expressedintent to file a workmen's compensation claim.23 In itsbrief the General Counsel argues in this case that thequestion regarding claims both attempts to elicit informa-tion to be used as the basis of a hiring decision, andserves as a chilling effect to perspective employees notto file such claims should they be hired, thus having areasonable tendency to coerce employees in the exerciseof their rights. I disagree in this case. I am unwilling todraw such inferences or conclusions from the mere exist-ence of the question on the application, without furtherevidence. In my opinion to do so would be an overlybroad, blanket, and unwarranted extension of what theBoard has considered as protected and concerted activi-ties or acts. I thus find no violation of the Act regardingthe existence of the "compensation or insurance" ques-tion on the employment application.C. The Discharge of Employee GiltParagraph 8 of the complaint alleges that Gilt was dis-charged in violation of Section 8(a)(l) of the Act becausehe "expressed an intention to file a claim with the OhioBureau of Worker's Compensation." As indicated earlier,the Board has held that such expressed intentions areprotected concerted activity under the Act.24That Giltexpressed such intentions at least on Monday, December3, is uncontested in this case. After two uneventful andfull work days (December 4 and 5), Gilt was dischargedon December 6.25Gilt commenced his employment on October 22 as aprobationary employee.2fi The Company maintains thatGilt was either tardy or absent some II out of 31 work-ing days, which .constituted the sole reason for his dis-charge.27The record and evidence does support these2 Hoarel .4laska. Inc.. 236 NI.RB 1458 (1978).22 Selt CclIe d .lMarilne Distributor Co.. Inc. 237 NL.RB 75 (1978)23 Krispy Kreme Doughnut Corp. 245 NLRB 1053 (1979), citing SelfCycle, supra Enforcement was denied by the Fourth Circuit in KrispyKreme. 635 F 2d 304 (1980). This fact and other related matters will hediscussed later in this Decision regarding Gilt's discharge24 Krispy Krene. supra The five-member Board (then Chairman Fan-ling and Members Jenkins. Penello. Murphy. and Truesdale) reasoned, asin Self Cycle. supra. that such benefits arise out of the employment rela-tionship and are of common interest to other employees The U S FourthCircuit Court of Appeals felt differently and denied enforcement i635F.2d 304). citing among other cases, ARO. Inc., 596 F.2d 713 (6th Cir.1979) The initial decision in 4RO. Inc., was authored by me. and on ex-ceptions was reversed by the Board (227 NLRB 243) The Sixth Circuitdenied enforcement Notwithstanding the foregoing. it is my lot herein toconsider Krispy Kreme as Board precedent. which I am bound to follow25 Gilt filed a grievance over the discharge on December II On Janu-ary 14. 1980. he filed the charge in this case The grievance was denied atthe third step of the grievance procedure, short of arbilration On Febru-ary 8. 1980, the grievance was withdrawn. The complaint issued in thiscase on February 29, 1980.: The union contract specified that all new employees were proba-tionary employees. without seniority. for "forty-five (45) consecutivework days." Gilt's probationary period would have been up approximate-ly December 30 (considering holidays)27 Gilt testified that Personnel Officer Manley later told him he wardischarged for poor workmanship Union President (and employee)Continued231 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDcontentions by the Company regarding Gilt's attendancerecord.25However, on November 28 Supervisor Nuss-baum completed and signed Gilt's "Probationary PeriodProgress Report," recommending Gilt's retention "withimprovement in attendance and performance."29At thispoint Gilt was 6 working days from his discharge, andsome 19 days short of the end of his probationary periodDuring the 6-day period Gilt left early on November 30at Supervisor Nussbaum's suggestion,30and on Decem-ber 3 was some 15 minutes late actually checking in byvirtue of having gone to the personnel office where heinquired about workmen's compensation forms.3' Giltworked full days December 4 and 5.I find in this case that Gilt was discharged solely be-cause he expressed an intention to file a workmen's com-pensation claim.:t2Gilt was given only 6 days out of ap-proximately 19 days to further prove himself, after hisretention had been recommended. His early departure onNovember 30 was condoned by his supervisor and hislater reporting on December 3 was not his fault. TheCompany was self-insured for workmen's compensationand strongly protected its liability. As nurse McDanielput it during Gilt's visit the early morning of December3, Gilt would be "wasting [his] time ..and wouldnever win.":':'Having found that Gilt's expressed intentions to file aworkmen's compensation claim resulted in his discharge,I am constrained to further find and conclude that underthe Board's present law,34Gilt was discriminatorily dis-charged in v iolation of Section 8(a)(1) of the Act, as al-leged in paragraphs 8 and 10 of the complaint.Safrlral confiriled, l his Itsinlmlm Manley's stated reason for Gilt'% dis-charge Manlc .11o hllgcr with the Conpany, did Inot tesiify. Ilie Com-paIty' indlultri.d telatlioIn manager. Joel Willhitc. testified. withruti uicer-lintyi that the dischlargCe a.is due solely to Gilt's attiedalce reco rd Itakt tIhls to he the Cornpmiiy's po1ll1tol ill this case" I le ri c I or i ild exhibits reflec that Gilt was late sonie 5 to It) mill-tiWes o1i October 25 and Noembrhcr 2. 5. and 7 Gilt was also late October31 arlld l)ecemlher 3. (O) Deceniber 3 he arrived early to go to personnelHe a.ls too cally to clock inl but reported to work after he finished withpersonncl Oni Noveimber 19 he left 2 hours early after seeing the nurse,fior wShich he later obhtained a doclor's excuse. Gilt did not report forwoirk )oi No'vemtlber 20 anid 21. and on November 30 he left 4 hours earlsat Supervisor Nussbaum's suggestion.i Tlhe evidence refclecs that other probationary employees during theyear had hee both lrejected (several for poor attendance records) and re-tailed.:"' iilt's attendance records reflect Nussbaum's suggestion to (Gilt onNos.ember 30.:l Later oil December 3 (;ilt also asked Supervisors Nussbaum andGrelnell l tior sorkmen's compensation papers. He never received thepapers or filrms florn the Companly and, finally, aided by the Unionll hefiled a claim in January 1980.A 11 its defense in this case, the Company never raised the issue ofGilt's tar problems, or the fact that this problem may have eventuallyrendered anll enlployl)ment with the Comllpany impossible. To have takenthis approach may vcll have enlhanlced adsersely the Company's claimexposure Htoweser, this is speculative alid I make no such finding in thiscase.:: Nurse McDaniel, in her testimiony, denied these remarks claimed byGilt, but did concede that she told Gilt the Company "would probably·set [the matter] fior hearing'" I credit Gilt over McDaniel here, aindcredit Gilt's testimony throughout this casea4 See Krispv Kremelm Doughnut Corp.. supraD. The Company's Distribution and Solicitation RulesIn January 1978 the Company published its "Rules ofConduct" which contained, among other things, certain"Shop Rules" which carried penalties for their violation.Among these rules appeared the following violations re-garding distribution and solicitation:Distributing, posting (or removal) of notices, signs,literature, petitions, written or printed matter of anydescription on bulletin boards on Company premisesat any time without specific authority of manage-ment.Unauthorized soliciting or collecting contributionsfor any purpose whatsoever on Company premises.In June 1980 the Company published new "Rules ofConduct" which changed the word "Distributing,"above, to "Posting" and replaced the above "Unauthor-ized" solicitation clause with simply the following:Distribution of printed matter, solicitation or col-lecting contributions in violation of the Rules ofConduct.This replacement clause referred to a newly inserted sec-tion in the general rules section (as opposed to the "ShopRules") which reads as follows:SOLICITATION AND DISTRIBUTIONDistribution of printed matter or solicitation forany purpose by non-employees on the Companypremises is not permitted at any time. Any visitorengaged in solicitation or distribution will be re-quired to leave Company premises immediately.Solicitation by employees or the collection ofcontributions for any purpose (civic, charitable, po-litical, etc.) is not permitted during working time.Working time includes either the working time ofthe employee doing the soliciting or the employeebeing solicited.Distribution of literature, petitions or printedmatter of any kind by employees is not permitted inworking areas at any time.There was no issue in this case regarding distribution andenforcement of the rules cited above and I thus find thatthey were duly distributed and enforced.35Basic considerations regarding distribution and solicita-tion rules involve a proper adjustment between the un-3i The record is simply void of any evidence on the subject exceptUnion President Safran's testimony that the new rules had not been sub-mitted to the Union Safran was apparently referring to art. XXIV, sec.1, of the union contract with the Company which reads as follows:The Company shall have the right ito promulgate, establish, alter,amend arid enforce reasonable shop rules relating to the conduct andefficiency of employees and Company operations. Any additions ordeletions will be provided to the Union Negotiating Committee forinfosrmation purposes prior to the incorporation of such changes. TheUnion shall have the right to process a grievance on any rulechanges or additions which they deen uinfairThere was also no evidence presented in the case as to whether the oldor new rules were in ally way clarified by the Company to the employ-ees232 GRUMMAN FLXIBLE CORPORATIONdisputed right of self-organization assured employeesunder the Act and the equally undisputed right of em-ployers to maintain discipline in their establishments.36Abroad guideline has been that, so long as distribution wasby employees to employees and in-plant solicitation wason "non-working" time, to prohibit the same in suchcases might well be violative of the Act.37Until recentlythe Board distinguished between prohibitions during"working time" and during "working hours," holdingthat "working time" restrictions were valid on their faceand "working hours" restrictions were invalid unlesstheir impact on lunch and break time were clarified.38However, the Board recently held that both phrases("working time" and "working hours"), without furtherclarification, were presumptively invalid.39With the above basic guidelines in mind, I find that theJanuary 1978 rules were in effect until 1980 and wereviolative of Section 8(a)(l) of the Act as alleged in para-graphs 5, 6, and 10 of the complaint. The rules were farfrom even ambiguous. They simply prohibited any andall distribution "at any time without specific authority ofmanagement," and any and all "unauthorized soliciting...for any purpose whatsoever on Company premises."I am not called upon in this case to make any findingsregarding the 1980 rules of conduct, which were pub-lished after the issuance of the complaint but before thehearing in this case. The 1980 rules prohibited distribu-tion and solicitation only by "non-employees" and re-stricted employee solicitation to "working time." Theserules, on their face, conformed to what the Board'sstandard for validity was at the time.40Their validitywas thus not seriously contested or litigated on therecord. I thus feel that it would be improper at this timefor me to attempt an analysis of the 1980 rules in light ofthe Board's recent alteration of its earlier standard,4torin light of any other authority. I do find, however, thatthe publication of the 1980 rules did not extinguish theearlier violations resulting from the 1978 rules, and asfound herein.'42a1 Republic Aviotion Corporation v N.L.R.B., 324 U.S. 793 (1945). TheCoulrt also added that the "dommant purpose" of the Act is the "right ofemployees to organize for mutual aid without employer interference.":N7 L.R. B. v. Magnavox Company of Tennessee, 414 U.S. I 1109 (1974)."' Essex International, Inc., 211 NLRB 749, (1974). In this case. Mem-bers Fanning and Jenkins dissented and would have found both phrases,standing alone, to be ambiguous and invalid." TR. W Bearing Division, a Division of T.R. W. Inc., 257 NLRB 442(1981) (by a three-member Board comprised by then Chairman Fanningand Members Jenkins and Zimmerman)." Eotex Internanional. Inc., supra.4T R. RW Bearing Division. a Division of T R. 1i. Inc., supra.42 I recognize that the 1980 rule changes may well have been a good-faith effort on the part of the Company to remedy the earlier defects, andit would not be any intention herein to condemn any such efforts on thepart of this or any other employer who may be so motivated. The Getter-al Counsel argues in his brief that, for various reasons, the 1980 rule isalso violative of the Act. and urges a finding to that effect in this case.As indicated above. I conclude that to do so would be improper in thiscase, and I further feel that such a finding is not necessary to preservethe violations attributable to the earlier rules. By the testimony of UnionPresident Safran and Industrial Relations Manager Willhite (himself), Ifind that the news rules had not been effectively distributed to the em-ployees or suficiently promulgated to effect a repudiation of the oldrules.E. lthe Bullelinl Board Provisions of the UnionCoptlrocl4;'On August 22, 1977. the Union and the Company en-tered into their collective-bargaining agreement. ArticleXXIII contained three sections dealing with the use ofsome nine union bulletin boards at the plant. Section Irestricted use of the bulletin boards to the Union "for theposting of official Union notices." One union officer wasto be designated as the officer "authorized to post suchnotices." Section 2 restricted the bulletin boards use tonotifying "bargaining unit" employees only of "officialUnion business," excluded their use for "organizationalactivities or Union membership solicitation," and furtherexcluded the posting of "controversial matter" in anynotice to be posted. Section 3 prohibited all other post-ings of notices and "other general distributions" of anykind. On August 29, 1980, a new collective-bargainingagreement became effective with two sections regardingunion bulletin boards.44 Section I remained essentiallythe same. Section 2 contains no "official Union business"restriction and substitutes "inflammatory matter" for"controversial matter."The General Counsel argues in his brief that section 3of the 1977 contract was the objectionable section in thatcontract, and I agree and so find that it was in violationof Section 8(a)(1) of the Act as alleged in the complaint.In contrast, I find that sections I and 2 of the 1977 con-tract, standing alone, were within the legal bounds.45Section 3 in the earlier contract served to be more re-strictive than the Company's rules which I have earlierfound herein to be violative of the Act. The section pro-hibited "other general distribution" by all employeesexcept that permitted in sections I and 2.46 The exclu-sion of section 3 from the 1980 contract did not ofcourse abolish its prior existence and effects and, as inthe case of the rules, the record lacks evidence that theemployees were actually informed of the significant dele-tion, whether in connection with the 1980 rule changesor Inot.47The same 3-year existence of the no-distribu-tion clause (sec. 3) in the 1977 contract in violation ofSection 8(a)(1) of the Act in my opinion was in no wayextinguished by its exclusion in the 1980 contract. Inthese findings I have taken into consideration the longperiod of the section's existence, its obvious illegality,and the Board's implicit and prompt requirements forrenouncement.43 As indicated earlier. no charge '.as filed against the Union in thiscase, thus the complaint lonily alleges the Company jiolated the Act re-garding the existance of these pros sions..4 The complaint In the ca,,e was also not amended to allege any viola-tiolis as a result of the ne, contract Sec 3 off the 97-7 cointr.lcl was enxcluded completely45 See v L.R.B. v .Magnavox Company of Ienneswel. suprau, FIrd MotorCompany (Rouge Complex/, 233 NL RB 698 (1977): and Generacl MotorsCorporation, Delco Moraine Divosion, 237 NLRB 15019 (1978) If I had beenconfronted in this case ssith the validity of sees I and 2 int the 1980 con-tract, my concLlusions ould hbe the amine16 I deer it uninipoirtanl toi discuss the question of preemption of therules by the contracl. as testified Io by Union President Safr;lan In myopinion. they hoth, together ior separately. served Io restrict the rights ofthe employees47 .41/s Chalmernrs Corporatrion. 224 NI.RB 1199. (1976): General Ther-modvnaomis. Inc .253 NI RB 180 (1980)233 DECISIONS 0() NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings ot fact, and upon theentire record. I hereby make the foliowing:CoNCl.USIONS O: L\AW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. By publishing and maintaining an invalid no-distri-bution rule which prohibited employees from distributingwritten or printed matter of any description on companypremises at any time without the specific authority ofmanagement. the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(l) of theAct.3. By publishing and maintaining an invalid no-solicita-tion rule which prohibited unauthorized soliciting forany purpose whatsoever on company premises, the Re-spondent engaged in unfair labor practices in violation ofSection 8(a)(1) of the Act.4. By entering into a labor agreement with the UnitedSteelworkers of America, AFL-CIO, CLC, restrictingthe posting of notices or the distribution of any kind ofliterature on company property other than the posting ofofficial union notices on union-installed and union-main-tained bulletin boards, the Respondent engaged in unfairlabor practices in violation of Section 8(a)(l) of the Act.5. By unlawfully discharging employee Elvis MitchellGilt on December 6. 1079, because he earlier expressedan intention to file a workmen's compensation claim, theRespondent violated Section 8(a)(1) of the Act.6. Except those violations concluded in paragraphs 2through 5, above, the Respondent has not otherwise vio-lated the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THI- REMEIDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require the Re-spondent to cease and desist from further violations, topost an appropriate notice to employees, and to offer uin-conditional reinstatement to Elvis Mitchell Gilt andmake him whole for all wages lost by him as a result ofhis unlawful discharge, such backpay and interest there-on to be computed in the manner prescribed in F: W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation. 231 NLRB 651 1977).48Upon the basis of the foregoing findings of fact, con-clusions of law. and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER4''The Respondent, Gruman Flexible Corporation, Lou-donville, Ohio, its officers, agents, successors, and as-signs, shall:'4 See, generally, Isis Plumbing & Itfeaing Co., 138 N.RB 716 (1962).49 In the event no exceptions are filed as pros ded by Sec 102.46 ofthe Rules and Regulations of the National l.abor Relations Board, thefindings conclusions, and recommended Order herein shall, as providedin Sec. 1()248 of the Rules and Regulations. be adopted by the Board and1. Cease and desist from:(a) Maintaining or enforcing a broad no-distributionrule prohibiting employees from distributing written orprinted matter of any description on company premisesat any time, with or without the specific authority ofmanagement, so as to interfere with, restrain, or coerceemployees in the exercise of their rights under Section 7of the Act.(b) Maintaining or enforcing a broad no-solicitationrule which prohibits the unauthorized solicitation by em-ployees on company premises for any purpose, so as tointerfere with, restrain, or coerce employees in the exer-cise of the rights under Section 7 of the Act.(c) Maintaining, enforcing, or renewing any contrac-tual provision with the United Steelworkers of America,AFL-CIO, CLC, restricting the posting of' notices or thedistribution of any kind of literature on company proper-ty except the posting of official union notices on union-installed and union-maintained bulletin boards, so as tointerfere with, restrain, or coerce employees in the exer-cise of their rights under Section 7 of the Act.(d) Discharging or otherwise discriminating againstemployees because they expressed an intention to file aworkmen's compensation claim, thereby interfering with,restraining, or coercing employees in the exercising oftheir rights under Section 7 of the Act.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Elvis Mitchell Gilt immediate, full, and un-conditional reinstatement to his former position or, ifsuch position no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherrights and privileges previously enjoyed, and make thesaid Elvis Mitchell Gilt whole for any loss of pay suf-fered as a result of his unlawful discharge in the mannerset forth in that portion of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Loudonville, Ohio, facility copies of theattached notice marked "Appendix."5°Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelythereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatbecomne its findings, conclusions, and Order. and all objections theretoshall he deenmed waived for all purposes.sal In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National i ahor Relations Board234 GRUMMAN FLXIBLE CORPORATIONsaid notices are not altered, defaced. or covered by anyother material.(d) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.235